959 F.2d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The MELANIC RADINATION RELIGION, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  A.D.W. Crowley,Defendants-Appellees.
No. 91-2259.
United States Court of Appeals, Sixth Circuit.
March 27, 1992.

Before KENNEDY and SILER, Circuit Judges, and ENGEL, Senior Circuit Judge.


1
Fardee Mulazim, a Michigan prisoner proceeding pro se, appeals in the form of the Melanic Radination Religion from the order of the district court dismissing his cause of action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Mulazim (Fardee or Fa dee) is the founder, incorporator and spiritual leader of a religion known as the Islamic Palace of the Rising Sun (also known as the Melanic Palace of the Rising Sun).   A schism among the sect's adherents resulted in Mulazim being deposed as the "Redeemer" and expelled from the church.   He continues to practice his particular brand of the faith, with himself as sole authority, under the banner of "The Melanic Radination Religion."   Seeking monetary damages and injunctive relief, Mulazim brought suit in an effort to obtain recognition of his branch of the Melanic faith as the denomination deserving of official recognition under a Consent Decree, entered in 1983 between the Michigan Department of Corrections and the Islamic Palace of the Rising Sun, thereby regaining the sole right to hold Melanic religious services.


3
The case was submitted to a magistrate judge who recommended that defendants' motion for summary judgment be granted.   The district court adopted the report and recommendation as the opinion of the court over Mulazim's objections.   Upon de novo review, we find no error.   See EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).


4
Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the magistrate judge's report and recommendation dated June 28, 1991, as adopted by the district court in its order dated September 20, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   Mulazim's request for the appointment of appellate counsel is denied as moot.   His motion for a contempt order pending appellate review is also denied as moot.